Citation Nr: 0125827	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  01-06 420	)	DATE
	)
	)


THE ISSUE


Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans' Appeals (Board) decision.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

In July 2001 the Board of Veterans' Appeals received a motion 
of CUE in a prior Board decision which was submitted by the 
veteran.  The Board decision was not identified.  There are 
several Board decisions of record.  

In September 2001, the Board asked the veteran to identify 
which Board decision he wished reviewed in conjunction with 
the motion of CUE.  He was also asked to clarify if he was 
being represented in this motion and to identify his 
representative.  He was furnished the appropriate form, VA 
Form 21-22.  Received in October 2001 were two letters from 
the veteran.  These letters are to the effect that he was 
withdrawing his motion of CUE.  He also indicated that he was 
filing a claim for unemployability benefits (see VA Form 21-
8940, received in October 2001) and desired the American Red 
Cross to represent him.  However, he did no submit a VA Form 
21-22.  

Accordingly, the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability and 
the current status of his representative concerning this new 
claim are referred to the RO for appropriate development and 
clarification.


FINDINGS OF FACT

1.  The veteran filed a motion with the Board in July 2001 
seeking the Board's review of a Board decision to determine 
whether that decision involved CUE.

2.  The Board received notice from the veteran on October 5, 
2001 that the CUE review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of a Board decision involved clear and 
unmistakable error should be dismissed.  38 C.F.R. 
§ 20.1404(f) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (2001), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).


ORDER

The motion is dismissed without prejudice to refiling.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Only a final decision of the Board may be appealed to the 
United States Court of Appeals for Veterans Claims.  38 
U.S.C.A. § 7252 (West 1991 & Supp. 2001); Wilson v. Brown, 
5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal 
an issue to the Court must first obtain a final BVA decision 
on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(f) is not a final decision of the Board.  38 C.F.R. 
§ 20.1409(b) (2001).  This dismissal removes your motion from 
the Board's docket, but you may refile the motion at a later 
date if you wish.


